DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 7-8, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation, “one or more separator discs mounted on said separator shaft for threading a mult between said separator discs without applying tension to said mult”, in lines 6-8, renders the claim vague and indefinite, because it is unclear how the separator discs can perform these functions, particularly as such operation is not disclosed. How can separator discs thread a mult between themselves? What disclosed structure do the separator discs have or what disclosed actions of the separator discs allow for the mult to be thread between themselves? What disclosed structure of the separator discs or what disclosed actions of the separator discs allow the threading to be performed without applying tension? As such, the metes and bounds of this limitation cannot be determined.

Regarding Claim 17, the limitation, “said separator discs receive a mult threaded between them without applying tension”, in lines 6-7, renders the claim indefinite, because it is unclear how the separator discs can perform this function, particularly as such operation is not disclosed. What disclosed structure of the separator discs or what disclosed actions of the separator discs allow the threading to be performed without applying tension? As such the metes and bounds of this limitation cannot be determined. 

All claims should be reviewed carefully to correct all other deficiencies similar to the ones noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 4, 8, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauffiel (US-4270684) in view of Cauffiel et al. (US-3863858). Regarding Claims 1 and 4, Cauffiel discloses a mult threader assembly comprising: a mult threader frame 106,108; a movable carriage 96,98 that is slidably disposed on said frame; a fixed clamping member 64 (fixed with respect to the movable carriage); a separator shaft 92 mounted on said movable carriage; and a movable clamping member 70 mounted on said movable carriage (Figures 1-4). It is noted that although Cauffiel discloses a tensioner 14 as part of the overall mult handling device, the tensioner 14 is not a part of the mult threader assembly 106,108,96,98,64,92,70 and only operates once the mult threader assembly has threaded the mult and the winding around the mandrel begins as described in Column 3, Lines 26-42.  Cauffiel does not expressly disclose the separator shaft comprises one or more separator discs mounted on the separator shaft for threading a mult between the separator discs without applying tension; and a gap is formed between adjacent separator discs to accommodate a width of a mult threaded between said adjacent separator discs.
However, Cauffiel et al. teaches a mult handling device comprising a separator shaft 96 comprising one or more separator discs 102 mounted on the separator shaft for threading a mult between the separator discs without applying a tension to the mult (there is no disclosure in Cauffiel et al. of the separator discs applying a tension to the mult); and a gap (formed by spacers 100) is formed between adjacent separator discs to accommodate a width of a mult threaded between said adjacent separator discs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the separator discs of Cauffiel et al. to the separator shaft of Cauffiel to aid in maintaining the mults in parallel relationship and with proper spacing as taught by Cauffiel et al. at Column 3, Lines 41-53.

Regarding Claim 8, Cauffiel discloses a slitter 12 for slitting a strip of metal (see Column 2, Lines 1-9).

Regarding Claims 17 and 20, Cauffiel discloses a method of threading mults, comprising: providing a mult threader frame 106,108; slidably disposing a movable carriage 96,98 on said frame; providing a fixed clamping member 64 (fixed with respect to the movable carriage); mounting a separator shaft 92 on said movable carriage; and mounting a movable clamping member 70 on said movable carriage (Figures 1-4). It is noted that although Cauffiel discloses a tensioner 14 as part of the overall mult handling device, the tensioner 14 is not a part of the mult threader assembly 106,108,96,98,64,92,70 and only operates once the mult threader assembly has threaded the mult and the winding around the mandrel begins as described in Column 3, Lines 26-42.  Cauffiel does not expressly disclose the separator shaft having separator discs; the separator discs receive a mult threaded between them without applying a tension; and forming a gap between adjacent separator discs to accommodate a width of the mult threaded between the adjacent separator discs.
However, Cauffiel et al. teaches a mult handling device comprising a separator shaft 96 comprising having separator discs 102 mounted on the separator shaft; and the separator discs receive  a mult between them without applying a tension to the mult (there is no disclosure in Cauffiel et al. of the separator discs applying a tension to the mult); and forming a gap (formed by spacers 100) between adjacent separator discs to accommodate a width of the mult threaded between said adjacent separator discs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the separator discs of Cauffiel et al. to the separator shaft of Cauffiel to aid in maintaining the mults in parallel relationship and with proper spacing as taught by Cauffiel et al. at Column 3, Lines 41-53.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauffiel (US-4270684) in view of Cauffiel et al. (US-3863858) as applied to claims 1, 4, 8, 17, and 20 above, and further in view of Matsunaga (US-6964392). Regarding Claims 2 and 18, Cauffiel in view of Cauffiel et al. does not expressly disclose the movable clamping member is moved by one or more hydraulic cylinders.
However, Matsunaga teaches a movable clamping member 30 moved by one or more hydraulic cylinder 40 (see particularly Figure 7) (Figures 1-14). Because both Cauffiel in view of Cauffiel et al. and Matsunaga teach a movable clamping device in a mult handling machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydraulic cylinders of Matsunaga for the screw jack of Cauffiel in view of Cauffiel et al. to allow the clamping force to be automatically controlled as shown by the control diagram in Figure 7.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauffiel (US-4270684) in view of Cauffiel et al. (US-3863858) as applied to claims 1, 4, 8, 17, and 20 above, and further in view of Rogers (US-3999665). Regarding Claim 7, Cauffiel in view of Cauffiel et al. discloses a recoiler mandrel 16 (Cauffiel: Figures 1-4), but does not expressly disclose the recoiler mandrel having a gripping slot for receiving the mults threaded on the recoiler mandrel.
However, Rogers teaches a mult handling device comprising a recoiler mandrel 28 having a gripping slot 32 for receiving mults 26 threaded on the recoiler mandrel (Figures 1-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the gripping slot of Rogers to the recoiler mandrel of Cauffiel in view of Cauffiel et al. to securely hold the leading ends of the mults as taught by Rogers at Column 3, Lines 11-18. 

Allowable Subject Matter
Claims 5-6, 9-16, 21-30 are allowed.

Response to Arguments
With respect to Applicant’s argument starting on page 8, line 12 to page 9, line 4, Applicant argues Cauffiel (US-4270684) discloses a tensioner device which uses friction while pulling the strip to wind up a coil, and as such, does not disclose a separator shaft comprising separator discs for threading a mult between the separator discs without applying tension. Although Cauffiel does disclose a tensioner 14, the tensioner 14 is not a part of the mult threader assembly 106,108,96,98,64,92,70 and only operates once the mult threader assembly has threaded the mult and the winding around the mandrel begins as described in Column 3, Lines 26-42. Furthermore Cauffiel et al. (US-3863858) is used to teach the separator shaft comprising separator discs that do not apply tension to the mult (there is no disclosure in Cauffiel et al. of the separator discs applying a tension to the mult) to be added to the separator shaft of Cauffiel to aid in maintaining the mults in parallel relationship and with proper spacing as taught by Cauffiel et al. at Column 3, Lines 41-53. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619